Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Laine et al (US 2018/0240349 A1 “LAINE”), in view of Lim (US 2017/0001732 A1 “LIM”).
Regarding claim 17, LAINE discloses a method of enhancing an accuracy of a vehicle location determining system, the method comprising:
generating a profiled terrain with a radar (one or more imaging cameras, radar imagers, or other imaging devices—to obtain terrain images of a target terrain to be traversed by a vehicle [0015])
monitoring solutions in the profiled terrain for terrain profile variations and generating alternative waypoints for vehicle travel when information in the profiled terrain does not provide enough profile variations to distinguish a current vehicle location when matching the profiled terrain with terrain information in a terrain database (when the non-temporal probabilistic determination of absolute location coordinates is associated with a low reliability confidence, the mapping processor 302 may direct the navigation path along “safer” headings toward areas with more terrain features or distinctive landmarks to improve the navigational reliability [0018])
However, LAINE does not disclose generating a profiled terrain with a digital active phased array that includes altitude information.
In a same or similar field of endeavor, LIM teaches:
the radar sensor comprises a pulse radar, pulse Doppler radar, high-range resolution radar, pulse-compression radar, synthetic aperture radar, inverse synthetic aperture radar, imaging radar, tracking radar, track-while-scan radar, 3-D radar, phased-array radar, continuous-wave radar, frequency-modulated continuous wave radar, or any combination thereof [0011]
altitude profile shown in FIG. 8, and altitude measurements from RADALT 524 - a radar altimeter measures altitude above the terrain beneath an aircraft [0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of a phased array by LIM because doing so would facilitate safe autonomous landing of aerial vehicles on a surface, as recognized by LIM.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of a phased-array radar by LIM because known work in radar communication using phased-array radar system would prompt variations of it for use in the same field based on design incentives and is predictable to one of ordinary skill in the art. 
Claims 1 thru 3, 5 thru 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LAINE, in view of LIM, and further in view of Ahmed et al (US 2020/0370920 A1 “AHMED”).
Regarding claim 1, LAINE discloses a vehicle location accuracy enhancement system, the system comprising:
at least one radar (one or more image sensors 301—for example, one or more imaging cameras, radar imagers, or other imaging devices—to obtain one more terrain images of a target terrain to be traversed by a vehicle, step 401 [0015])
at least one memory (memory [0022]) to store at least a terrain database (map database information stored in a map database 303 [0016]) and operating instructions
at least one controller in communication with the at least one location determining system, the at least one radar and the at least one memory (a mapping processor 302 [0015])
the at least one controller configured to implement the operating instructions in the memory to conduct profile matching between the generated profiled terrain from the at least one radar and terrain compare the non-distinctive terrain features in the one or more terrain images to the information in the map database 303 [0016])
However, LAINE does not disclose:
at least one location determining system configured to generate sensor location solutions
at least one digital active phased array radar configured to generate terrain altitude information
the at least one controller further configured to at least augment the sensor location solutions from the at least one location determining system with the profiled location solutions to enhance accuracy of the sensor location solutions
wherein the at least one location determining system includes a global navigation satellite system (GNSS)
the at least one controller is configured to determine location errors in the GNSS based on the profiled location solutions
the at least one controller further configured to broadcast the determined location errors
In a same or similar field of endeavor, LIM teaches:
the radar sensor comprises a pulse radar, pulse Doppler radar, high-range resolution radar, pulse-compression radar, synthetic aperture radar, inverse synthetic aperture radar, imaging radar, tracking radar, track-while-scan radar, 3-D radar, phased-array radar, continuous-wave radar, frequency-modulated continuous wave radar, or any combination thereof [0011]
altitude profile shown in FIG. 8, and altitude measurements from RADALT 524 - a radar altimeter measures altitude above the terrain beneath an aircraft [0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of altitude information by LIM because doing so would facilitate safe autonomous landing of aerial vehicles on a surface, as recognized by LIM.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of a phased-array radar by LIM because known work in radar communication using phased-array radar system would prompt variations of it for use in the same field based on design incentives and is predictable to one of ordinary skill in the art.
LAINE, as modified by LIM, discloses the invention as set forth above, but does not disclose:
at least one location determining system configured to generate sensor location solutions
the at least one controller further configured to at least augment the sensor location solutions from the at least one location determining system with the profiled location solutions to enhance accuracy of the sensor location solutions
wherein the at least one location determining system includes a global navigation satellite system (GNSS)
the at least one controller is configured to determine location errors in the GNSS based on the profiled location solutions
the at least one controller further configured to broadcast the determined location errors
In a same or similar field of endeavor, AHMED teaches:
a source of absolute navigational information 116 such as a Global Navigation Satellite System (GNSS) receiver, including GPS, GLONASS, Galileo, Beidou, as well as WiFi, cellular, Bluetooth, etc. [0046]
providing feedback for map information include correcting errors that occurred when the map was built [0080 & Fig. 7]
integrating absolute navigational information with an error-state system model & automatically detect and assess quality of GNSS information [0200 & Fig. 7]
aiding information by relying on wireless communication systems used for positioning between different devices [0125]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 2, LAINE/ LIM/ AHMED discloses the system of claim 1. However, LAINE/ LIM/ AHMED does not disclose that the at least one controller is further configured to use the profiled location solutions for navigation when the sensor location solutions from the at least one location determining system is not available.
In a same or similar field of endeavor, AHMED teaches that map matching or model matching can further enhance the navigation solution during the absolute navigational information (such as GNSS) degradation or interruption & they can be used either as an extra help, or can totally replace the absolute navigational information [0211].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 3, LAINE/ LIM/ AHMED discloses the system of claim 1, wherein the at least one location determining system further includes one of an inertial navigation system, a 5G positioning system and an enhanced ground proximity warning system ([AHMED - 0046], cited and incorporated in the rejection of claim 1).
Regarding claim 5, LAINE/ LIM/ AHMED discloses the system of claim 1. However, LAINE/ LIM/ AHMED does not disclose that the broadcast determined location errors in the GNSS are used in at least one other vehicle to augment a sensor location solution from a GNSS receiver of the at least one other vehicle.
In a same or similar field of endeavor, AHMED teaches that aiding information from other devices may be relying on wireless communication systems between different devices. The underlying idea is that the devices that have better positioning or navigation solution (for example having GNSS with good availability and accuracy) can help the devices with degraded or unavailable GNSS to get an improved positioning or navigation solution. This help rely on the well-known position of the aiding device(s) and the wireless communication system for positioning the device(s) with degraded or unavailable GNSS [0215].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 6, LAINE/ LIM/ AHMED discloses the system of claim 1, wherein the vehicle is one of an air vehicle, a land vehicle and a water vehicle (terrain images of a target terrain to be traversed by a vehicle from the air or on the ground [LAINE - 0005]).
Regarding claim 7, LAINE/ LIM/ AHMED discloses the system of claim 1, wherein the profiled terrain generated from the digital active phased array radar includes a profiled terrain within a forward looking range of the digital active phased array radar ([LIM – [0011], cited and incorporated in the rejection of claim 1 & Figs. 4a, 4b, 4c showing a forward-looking range]).
Regarding claim 10, LAINE/ LIM/ AHMED discloses the system of claim 1, wherein the at least one controller is configured to predict alternative waypoints if a determined profiled terrain is not in an order of satisfactory variation to provide an accurate profiled location solution (when the non-temporal probabilistic determination of absolute location coordinates is associated with a low reliability confidence, the mapping processor 302 may direct the navigation path along “safer” headings toward areas with more terrain features or distinctive landmarks [0018]).
Regarding claim 11, LAINE/ LIM/ AHMED discloses the system of claim 1, wherein the at least one controller is further configured to:
analyze in real time the profiled location solutions (the PLN can be used in an automated mission planning in real time [LAINE - 0019]) and the sensor location solutions ([AHMED - 0046], cited and incorporated in the rejection of claim 1) to:
determine patterns that predict location accuracy (mapping processor 302 also may be arranged to use probabilistic matching of multiple individually non-distinctive terrain features without distinctively identifiable landmark features together with conventional navigation using distinctive landmark features [0018])
and augment current sensor location solutions ([AHMED - 0080 & 0200 & Fig. 7], cited and incorporated in the rejection of claim 1).
when a current profiled terrain from the digital active phased array radar is not available, using learned information from the determined patterns (specific individual terrain images do not need to have distinctive landmark features present in them because the multiple non-distinctive terrain features in the one or more terrain images-features that are not sufficient on their own for conventional landmark recognition — are sufficient when combined together with multiple other minor terrain features, which may be from prior (and/or future) images in a sequence of terrain images over time [0016]) to augment current sensor location solutions ([AHMED - 0080 & 0200 & Fig. 7], cited and incorporated in the rejection of claim 1).
Regarding claim 12, LAINE discloses a method of enhancing an accuracy of a vehicle location determining system, the method comprising:
a radar (one or more image sensors 301—for example, one or more imaging cameras, radar imagers, or other imaging devices—to obtain one more terrain images of a target terrain to be traversed by a vehicle, step 401 [0015])
comparing the profiled terrain with terrain compare the non-distinctive terrain features in the one or more terrain images to the information in the map database 303 [0016])
However, LAINE does not disclose:
a digital active phased array radar that includes altitude information
comparing the profiled location solution with at least a sensor location solution from a global navigation satellite system (GNSS) receiver
determining if location errors are present in the sensor location solution from the GNSS receiver based on the comparison of the profiled location solution with the sensor location solution from the GNSS receiver
broadcasting determined location errors
In a same or similar field of endeavor, LIM teaches:
the radar sensor comprises a pulse radar, pulse Doppler radar, high-range resolution radar, pulse-compression radar, synthetic aperture radar, inverse synthetic aperture radar, imaging radar, tracking radar, track-while-scan radar, 3-D radar, phased-array radar, continuous-wave radar, frequency-modulated continuous wave radar, or any combination thereof [0011]
altitude profile shown in FIG. 8, and altitude measurements from RADALT 524 - a radar altimeter measures altitude above the terrain beneath an aircraft [0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of altitude information by LIM because doing so would facilitate safe autonomous landing of aerial vehicles on a surface, as recognized by LIM.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of a phased-array radar by LIM because known work in radar communication using phased-array radar system would prompt variations of it for use in the same field based on design incentives and is predictable to one of ordinary skill in the art.
LAINE, as modified by LIM, discloses the invention as set forth above, but does not disclose:
comparing the profiled location solution with at least a sensor location solution from a global navigation satellite system (GNSS) receiver
determining if location errors are present in the sensor location solution from the GNSS receiver based on the comparison of the profiled location solution with the sensor location solution from the GNSS receiver
broadcasting determined location errors
In a same or similar field of endeavor, AHMED teaches:
a source of absolute navigational information 116 such as a Global Navigation Satellite System (GNSS) receiver, including GPS, GLONASS, Galileo, Beidou, as well as WiFi, cellular, Bluetooth, etc. [0046]
providing feedback for map information include correcting errors that occurred when the map was built [0080 & Fig. 7]
integrating absolute navigational information with an error-state system model & automatically detect and assess quality of GNSS information [0200 & Fig. 7]
aiding information by relying on wireless communication systems used for positioning between different devices [0125]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 13, LAINE/ LIM/ AHMED discloses the method of claim 12, further comprising: augmenting the sensor location solution based on the profiled location solution ([AHMED - 0080 & 0200 & Fig. 7], cited and incorporated in the rejection of claim 12).
Regarding claim 15, LAINE/ LIM/ AHMED discloses the method of claim 12, further comprising:
monitoring for patterns in the sensor location solutions ([AHMED - 0080 & 0200 & Fig. 7], cited and incorporated in the rejection of claim 12) and the profile location solution (mapping processor 302 also may be arranged to use probabilistic matching of multiple individually non-distinctive terrain features without distinctively identifiable landmark features together with conventional navigation using distinctive landmark features [0018])
using determined patterns to generate augmented location solutions (specific individual terrain images do not need to have distinctive landmark features present in them because the multiple non-distinctive terrain features in the one or more terrain images-features that are not sufficient on their own for conventional landmark recognition — are sufficient when combined together with multiple other minor terrain features, which may be from prior (and/or future) images in a sequence of terrain images over time [0016])
However, LAINE/ AHMED/ LIM does not disclose that the method further comprises: generating at least one more sensor location solution from another location determining system.
In a same or similar field of endeavor, AHMED teaches that device 100 includes at least one sensor assembly 106 for providing motion sensor data representing motion of device 100 in space, including inertial sensors such as an accelerometer and a gyroscope, other motion sensors including a magnetometer, a pressure sensor or others may be used in addition [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 18, LAINE/ LIM discloses the method of claim 17, further comprising: 
comparing the profiled terrain with the terrain altitude information in the terrain database when the profile variations in the profiled terrain provides enough altitude information to distinguish a current vehicle location when matching the profiled terrain with terrain altitude information in the terrain database (compare the non-distinctive terrain features in the one or more terrain images to the information in the map database 303 [LAINE - 0016])
determining a profiled location solution when a match is found between the profiled terrain and the terrain altitude information in the terrain database (step 403, to make a non-temporal probabilistic determination of absolute location coordinates to associate with the non-distinctive terrain features [LAINE - 0016])
However, LAINE/ LIM does not disclose:
comparing the profiled location solution with at least one sensor location solution from at least one location determining system
augmenting the at least one sensor location solution based on the profiled location solution
In a same or similar field of endeavor, AHMED teaches:
integrating absolute navigational information with an error-state system model & automatically detect and assess quality of GNSS information [0200 & Fig. 7]
providing feedback for map information include correcting errors that occurred when the map was built [0080 & Fig. 7]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 19, LAINE/ LIM discloses the method of claim 17, further comprising:
comparing the profiled terrain with the terrain altitude information in the terrain database when the profile variations in the profiled terrain provides enough altitude information to distinguish a current vehicle location when matching the profiled terrain with terrain altitude information in the terrain database (compare the non-distinctive terrain features in the one or more terrain images to the information in the map database 303 [LAINE - 0016])
determining a profiled location solution when a match is found between the profiled terrain and the terrain altitude information in the terrain database (step 403, to make a non-temporal probabilistic determination of absolute location coordinates to associate with the non-distinctive terrain features [LAINE - 0016])
However, LAINE/ LIM does not disclose:
comparing the profiled location solution with at least a sensor location solution from a global navigation satellite system (GNSS) receiver
determining if location errors are present in the sensor location solution from the GNSS receiver based on the comparison of the profiled location solution with the sensor location solution from the GNSS receiver
broadcasting determined location errors
In a same or similar field of endeavor, AHMED teaches:
integrating absolute navigational information with an error-state system model & automatically detect and assess quality of GNSS information [0200 & Fig. 7]
providing feedback for map information include correcting errors that occurred when the map was built [0080 & Fig. 7]
a source of absolute navigational information 116 such as a Global Navigation Satellite System (GNSS) receiver, including GPS, GLONASS, Galileo, Beidou, as well as WiFi, cellular, Bluetooth, etc. [0046]
aiding information by relying on wireless communication systems used for positioning between different devices [0125]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Regarding claim 20, LAINE/ LIM discloses the method of claim 17, further comprising: 
comparing the profiled terrain with the terrain altitude information in the terrain database when the profile variations in the profiled terrain provides enough altitude information to distinguish a current vehicle location when matching the profiled terrain with terrain altitude information in the terrain database (compare the non-distinctive terrain features in the one or more terrain images to the information in the map database 303 [LAINE - 0016])
determining profiled location solutions when matches are found between the profiled terrain and the terrain altitude information in the terrain database (step 403, to make a non-temporal probabilistic determination of absolute location coordinates to associate with the non-distinctive terrain features [LAINE - 0016])
monitoring for patterns in the sensor location solutions and the profile location solutions (mapping processor 302 also may be arranged to use probabilistic matching of multiple individually non-distinctive terrain features without distinctively identifiable landmark features together with conventional navigation using distinctive landmark features [LAINE - 0018])
using the determined patterns to generate augmented location solutions (specific individual terrain images are sufficient when combined together with multiple other minor terrain features, which may be from prior (and/or future) images in a sequence of terrain images over time [LAINE - 0016])
However, LAINE/ LIM does not disclose generating sensor location solutions from at least one location determining system.
In a same or similar field of endeavor, AHMED teaches a source of absolute navigational information 116 such as a Global Navigation Satellite System (GNSS) receiver, including GPS, GLONASS, Galileo, Beidou, as well as WiFi, cellular, Bluetooth, etc. [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of AHMED because doing so would improve positioning accuracy and reliability requirements imposed by autonomous driving applications in dense urban areas, as recognized by AHMED.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LAINE, in view of LIM and AHMED, and further in view of Zinn (US 2019/0075539 A1 “ZINN”).
Regarding claim 4, LAINE/ LIM/ AHMED discloses the system of claim 3.
However, LAINE/ LIM/ AHMED does not disclose that the at least one controller is further configured calibrate the inertial navigation system based at least in part on the profiled location solutions.
In a same or similar field of endeavor, ZINN teaches to calibrate an inertial navigation unit with respect to the received position data [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include teachings of ZINN because doing so would improve navigational reliability and stability, as recognized by ZINN.
Claims 8 and 16 are under 35 U.S.C. 103 as being unpatentable over LAINE, in view of LIM and AHMED, and further in view of Stratton et al (US 2015/0361642 A1 “STRATTON”).
Regarding claim 8, LAINE/ LIM/ AHMED discloses the system of claim 1, wherein the at least one controller is further configured to at least one of construct and enhance the terrain database using at least one of the profiled terrain from the digital active phased array radar system and location information from the at least one location determining system.
In a same or similar field of endeavor, STRATTON teaches that a controller may determine the plurality of raw data points based upon the mapping signals, and also filter the plurality of raw data points based upon the plurality of machine points to define a plurality of filtered data points. It can further update the database based upon the plurality of filtered data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of STRATTON because doing so would permit operators to view the work site with accurate mapping, as recognized by STRATTON.
Regarding claim 16, LAINE/ LIM/ AHMED discloses the method of claim 12, further comprising: determining if a feature detected in the profiled terrain is different in the terrain database; and updating the terrain database to account for the feature.
In a same or similar field of endeavor, STRATTON teaches that a controller may filter raw data points by comparing coordinates to evaluate if they correspond or match the coordinates of mapped portions of machine 10 [0051]. Additionally, STRATTON teaches that the controller may determine the plurality of raw data points based upon the mapping signals, and define a plurality of filtered data points. It can further update the database based upon the plurality of filtered data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of STRATTON because doing so would permit operators to view the work site with accurate mapping, as recognized by STRATTON.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LAINE, in view of LIM and AHMED, and further in view of Ollagnier et al (US 2021/0247188 A1 “OLLAGNIER”).
Regarding claim 9, LAINE/ LIM/ AHMED discloses the system of claim 1
However, LAINE/ LIM/ AHMED does not disclose that wherein the at least one controller is configured to generate a mismatch alarm signal when a sensor location solution generated from the at least one location determining system and a profiled location solution generated from the digital active phased array radar system have a difference greater than a select threshold.
In a same or similar field of endeavor, OLLAGNIER teaches calculating value of a first discrepancy between each first position and second position at the same instant [0018]. Additionally, OLLAGNIER teaches comparing the value of the first discrepancy with a first threshold, and issuing a first warning when the value of the first discrepancy is greater than the first threshold [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of OLLAGNIER because doing so would improve navigation accuracy for safe operation of vehicles over long distances of several hundreds of kilometers, as recognized by OLLAGNIER.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LAINE, in view of LIM and AHMED, and further in view of Fasola et al (US 20170015317 A1 “FASOLA”).
Regarding claim 14, LAINE/ LIM/ AHMED discloses the method of claim 12. 
However, LAINE/ LIM/ AHMED does not disclose further calibrating the GNSS receiver based on the profiled location solution.
In a same or similar field of endeavor, FASOLA teaches that map data may be used to calibrate a GPS receiver of the vehicle (i.e., when the vehicle image sensor captures an image substantially similar to one of the set of road surface images, the GPS receiver is calibrated using the precisely known location linked to that road surface image) [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LAINE to include the teachings of FASOLA because doing so would increase vehicle safety and reliability, as recognized by FASOLA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glover (US 2006/0158350 A1) discloses systems and methods for generating navigation signals for a vehicle in an auto-avoidance situation comprising analysis of two or more paths.
Skilton et al (US 2020/0025571 A1) discloses a navigation system arranged to output a navigation solution comprising the INS position estimate corrected by the INS error state and the INS attitude estimate corrected by the INS error state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648